UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 23, 2007 House of Taylor Jewelry, Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 0-25377 (Commission File Number) 33-0805583 (IRS employer identification no.) 9200 Sunset Blvd. Suite 425 West Hollywood, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (310) 860-2660 (Registrants former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits. On July 23, 2007, House of Taylor Jewelry, Inc. issued a press release announcing that select fine jewelry from its Kathy Ireland Jewelry Exclusively for House of Taylor Jewelry collections will be available beginning August 2007 through PeachDirect. PeachDirect is a Los Angeles-based direct-marketing firm which reports that its luxury catalogs reach more than one million households a month. (c) Exhibits Exhibit No. Description Press Release dated July 23, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 25, 2007 House of Taylor Jewelry, Inc. /s/ Bob Rankin Bob Rankin, Chief Financial Officer 2
